I concur in the opinion of Mr. Justice Watts. He has disposed of the appeal by considering the exceptions which were particularly stressed in the argument before the Court, viz.: the alleged errors in (1) admitting the testimony of Mrs. Kirton; (2) the repeated questions propounded to the defendant concerning the killing of other persons; and (3) in permitting the jury to consider the testimony of A.J. Steele, although no motion was made to strike it out or to withdraw the case from the jury. *Page 516 
The argument and the authorities cited by Mr. Justice Watts are conclusive on all three of the points discussed and decided by him. Deeming this to be entirely sufficient, in concluding his opinion, his Honor says: "Inasmuch as I think there should be a new trial, the other exceptions are not considered by me."
Since there must be a new trial, we deem it best to pass upon all the exceptions, so that there may be no uncertainty at the next trial, should the same issues be again raised.
Exceptions 1 to 9, inclusive, allege error in permitting witnesses to give details of the wounds found upon the body of Mrs. Bigham, of Mrs. Majorie Black and upon the body of the little boy, John Mack McCracken. Each exception does not refer to all of the bodies, but the same questions are raised as to each of them in the exceptions named.
These exceptions must be overruled. A wide latitude was permitted in relation to these subjects, but this was in the discretion of his Honor, the presiding Judge. The examination must be confined within as narrow a compass as may be consistent with a right understanding of the facts sought to be brought out. Just what the limitations shall be must be left to the trial Judge, even though there may be an appearance of going into facts and circumstances which would be proper to be brought out were the defendant on trial for the killing of each of the parties named. The facts are so nearly related in point of time to the homicide with which the defendant is charged that any fact which tends to throw light upon that homicide is admissible. The exceptions would be well taken in the absence of such relationship.
Exception 10 and Exception 35 allege error in not striking out the testimony in reference to these subjects, and in not instructing the jury to disregard the testimony of the physicians and witnesses in reference thereto. These exceptions cannot be sustained. *Page 517 
Exceptions 11, 12, 13 and 14 allege error in allowing witnesses to testify to an alleged difficulty or trouble between the defendant and his sister, Mrs. Marjorie Black, on the Saturday preceding the homicide. It must be conceded that this is carrying the right to inquire into differences between the defendant and other members of his family to the very farthest extent, and one view of it might be construed as putting the defendant on trial for alleged assaults upon, and differences with his sister, Mrs. Black. There is one view, however, in which the testimony would be admissible, and for that reason the exceptions are overruled. This view cannot be discussed without discussion of facts which may arise in the next trial.
The fifteenth exception alleges error in admitting the testimony of Walter Burch, as to the conversation between himself and Mrs. Bigham on the Saturday before the tragedy. The defendant cannot be prejudiced by this, as it appears he was present and took part in the conversation, and this exception is overruled.
The sixteenth exception alleges error in admitting the examination of the skull of Mrs. Bigham and testimony concerning it. Other testimony in the case shows that it was competent to introduce the skull for the purpose for which it was sought to be used, and this exception is overruled.
The thirty-sixth exception alleges error in overruling the defendant's motion for a directed verdict in his favor. This exception is overruled.
The thirty-seventh exception alleges that the verdict and judgment based upon it are void, because the Court held beyond the day fixed for its adjournment, to wit, Court adjourned October 7, 1924, when it is alleged that the time for holding that Court expired on September 28. This exception is disposed of by reference to the statute, which makes it the duty of the trial Judge in such cases to continue the Court until the business is disposed of. *Page 518 
Code of Laws of S.C. Vol. 1, § 42, p. 21. See, also,State v. Underwood, 127 S.C. 1; 120 S.E., 719.
The exceptions not herein referred to have been treated and disposed of by his Honor, Justice Watts, in his opinion.
In view of the full and decided manner in which the case has been treated by Mr. Justice Watts, a further discussion of it could serve no useful purpose, and this concurring opinion is written only for the purpose first herein indicated.
MESSRS. JUSTICES COTHRAN and MARION concur.